Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 1 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 2 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 3 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 4 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 5 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 6 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 7 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 8 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 9 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 10 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 11 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 12 of
                                       13
Case 19-00730-5-JNC   Doc 565 Filed 12/02/19 Entered 12/02/19 15:41:47   Page 13 of
                                       13
